EXHIBIT 10.1

3.28.07

SUBLEASE

THIS SUBLEASE AGREEMENT (“Sublease”) is made as of the 2nd day of April, 2007,
by and between Millennium Pharmaceuticals, Inc., a Delaware corporation
(“Sublandlord”), and Altus Pharmaceuticals, Inc., a Delaware corporation
(“Subtenant”).

RECITALS:

A. Pursuant to a Lease dated as of August 26, 1993, as amended by a First
Amendment to Lease dated as of May 18, 1994; by a Second Amendment to Lease
dated as of January 9, 1996; by a Third Amendment to Lease dated as of June 12,
1996; by a Fourth Amendment to Lease dated as of March 1, 1997; by a Fifth
Amendment to Lease dated as of June 19,1997; by a Sixth Amendment to Lease dated
as of January 29, 1999; by a Seventh Amendment to Lease dated as of February 5,
1999; by an Eighth Amendment to Lease dated as of February 7, 2000; and by a
Lease Extension Agreement dated December 1, 2000 (the “Extension Agreement”)
(hereinafter collectively, as amended and extended, the “Prime Lease”),
Sublandlord, as tenant, leased from Massachusetts Institute of Technology, as
landlord (hereinafter called “Prime Landlord”), certain premises consisting of
approximately 181,022 rentable square feet (approximately 159,995 rentable
square feet on the first, second, third and fifth floors of the Building and
approximately 21,027 rentable square feet in the basement of the Building),
together with all rights appurtenant thereto (hereinafter, the “Leased
Premises”), in the Building located at 640 Memorial Drive, Cambridge, Middlesex
County, Massachusetts (the “Building”), all as more particularly described in
the Prime Lease and the amendments thereto.

B. Sublandlord and Subtenant have agreed that Sublandlord will sublet to
Subtenant approximately 72,935 rentable square feet of space, comprising the
entire second (2nd) and third (3rd) floors of the Building as shown on Exhibit A
attached hereto (hereinafter collectively, the “Subleased Premises”).

C. Sublandlord and Subtenant hereby execute and deliver this Sublease subject to
the condition precedent of Sublandlord’s obtaining the Prime Landlord’s written
consent hereto.

D. Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Prime Lease.

AGREEMENTS:

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and for the mutual covenants contained herein, the parties
agree as follows:

1. Term. Sublandlord hereby leases to Subtenant, and Subtenant hereby leases
from Sublandlord, the Subleased Premises, for a “Term” commencing upon the later
of (i) delivery of the Premises with Sublandlord’s Work, as hereinafter defined,
substantially complete, as certified by Sublandlord; and (ii) the date this
Sublease has been fully executed by Sublandlord and Subtenant and the Prime
Landlord has consented to this Sublease (the “Commencement Date”), and expiring
on March 31, 2008 (the “Initial Expiration Date”).

2. Tenancy at Will. Following the Initial Expiration Date, this Sublease shall
remain in full force and effect, but shall be converted into a tenancy-at-will
on a month-to-month basis for the period (the “At-Will Period”) commencing on
April 1, 2008 and expiring on December 31, 2008 (the “Prime Expiration Date”).
During the At-Will Period, this Sublease may be terminated by either Subtenant
or Sublandlord upon sixty (60) days’ prior written notice to the other party
hereto; provided, however, that Sublandlord may terminate this Sublease during
the At-Will Period only in the event that Sublandlord and Prime Landlord agree,
at Prime Landlord’s request, to an early termination of the Prime Lease. Such
notice may be given prior to April 1, 2008, and the tenancy-at-will may be
thereby terminated within the first sixty (60) days thereafter, but in no event
prior to March 31, 2008. On the Prime Expiration Date, such tenancy-at-will
shall automatically terminate without any requirement of notice from either
party. Any period during which such tenancy-at-will exists shall be governed by
the terms of this Sublease. The “Expiration Date” shall be the later of
(i) April 1, 2008 or (ii) such later date before the Prime Expiration Date on
which the At-Will Period is terminated as provided in this Section 2.

3. Condition of the Subleased Premises. The Subleased Premises are leased to
Subtenant in their “as is” condition as of the date hereof, subject to the work
to be performed by Sublandlord, as set forth in Exhibit B attached hereto
(“Sublandlord’s Work”). Sublandlord makes no representations, warranties or
promises, except as otherwise provided in Exhibit B, Section 30 and this
Section 3, with respect to the Subleased Premises, the condition of any
equipment therein or the suitability of the Sublease Premises for the uses
contemplated by this Sublease. Subtenant agrees to accept possession of the
Subleased Premises on the Commencement Date “as is,” in their same condition on
the date hereof, subject to the performance by Sublandlord of Sublandlord’s
Work.

4. Fixtures; Laboratory Equipment; Furniture. To the extent that there are any
fixtures or equipment attached to the Subleased Premises, the same may be used
by Subtenant during the Term of this Sublease, and shall remain with the
Subleased Premises at the end of the Term. To the extent that any personal
property is in the Subleased Premises as of the date of this Sublease, Subtenant
accepts possession of all such personal property, without warranty or
representation as to the condition thereof, or its fitness for any particular
purpose, and such personal property shall be deemed transferred to Subtenant as
of the Commencement Date, and Subtenant shall remove the same from the Subleased
Premises by the Expiration Date or earlier date of termination of this Sublease.
Subtenant shall insure such personal property for its full replacement value
during the Term.

5. Subtenant’s Work. Subject to Sublandlord’s prior written consent and
approval, which shall not be unreasonably withheld, conditioned or delayed, and
Prime Landlord’s prior written consent and approval in accordance with the Prime
Lease, Subtenant shall have the right to construct, at Subtenant’s sole cost and
expense, alterations to the Subleased Premises to accommodate Subtenant’s
occupancy thereof. All alterations shall be performed in accordance with the
terms of the Prime Lease. Subtenant shall be solely responsible for removing any
alterations installed by Subtenant upon the expiration or termination of this
Sublease, to the extent that such removal is required by the Prime Lease.
Sublandlord shall permit such reasonable access to the Subleased Premises after
the execution of this Sublease and before the Commencement Date as Subtenant may
require to construct permitted alterations in the Subleased Premises, provided
that the same do not interfere with the performance of Sublandlord’s Work.

6. Rent. The annual base rent per year, drawn on a U.S. bank, payable in advance
in equal monthly installments, commencing on the Commencement Date, and
thereafter on the first day of each calendar month of the Term in advance,
prorated for any partial month at the beginning or end of the Term, shall be One
Million Four Hundred Fifty-Eight Thousand Seven Hundred Dollars ($1,458,700.00)
annually, or One Hundred Twenty-One Thousand Five Hundred Fifty-Eight and 33/100
Dollars ($121,558.33) monthly. The Rent is intended to be gross rent and
includes, without limitation, the following: (i) all charges for utilities
furnished to the Subleased Premises, except as set forth in Section 7 below; and
(ii) all Additional Rent due under the Prime Lease with respect to the Subleased
Premises including, without limitation, Taxes and Operating Expenses (except any
Additional Rent occasioned by the default of Subtenant hereunder).

Rent and all other charges due hereunder shall be payable without set-off,
offset, deduction or counterclaim at Sublandlord’s address set forth below or at
such other place as may be set forth by notice from Sublandlord to Subtenant.
Any installment of rent due or accruing hereunder and any other sum, whether
termed rent or otherwise, and payable hereunder by Subtenant to Sublandlord, not
paid within five (5) business days after written notice that such payment is
overdue, shall bear interest from the due date at a rate equal to the prime rate
published by the Wall Street Journal from time to time plus three percent (3%).

7. Services. The Subleased Premises shall have available hot water, cold water,
tempered water, compressed air, standby power and ventilation, and the removal
of lab waste from the Subleased Premises. From and after the Commencement Date,
Subtenant shall be solely responsible for their operation, including all utility
costs associated therewith and governmental permits required therefor. Subtenant
agrees to perform the obligations set forth on Exhibit B with respect to the
equipment servicing the Subleased Premises, as described therein.

8. Security System. The Subleased Premises currently contains security card
readers and security panels dedicated to the Subleased Premises, which equipment
Sublandlord shall leave in place and permit Subtenant to use during the Term,
provided Subtenant shall contract directly for any services necessary to operate
such facilities. Subtenant shall provide, at its sole cost and expense, any
additional security equipment or services that it requires, subject to
Sections 4 and 5 of this Sublease and the terms of the Prime Lease.

9. Lab Systems. Subtenant shall have the right during the Term to use the
Reverse Osmosis System (“RO System”) and pH neutralization system located at the
Building (the “pH System,” and collectively, the “Lab Systems”), as set forth in
Exhibit B hereto. Subtenant shall be responsible during the Term, at Subtenant’s
sole expense, for all maintenance and repairs to the Lab Systems, except as
provided herein. Subtenant shall promptly apply for, obtain and maintain in good
standing all governmental permits and approvals required for the operation of
the Lab Systems, at Subtenant’s sole expense, except as provided herein.

In the event that Sublandlord occupies any space in the Building during the
Term, Sublandlord and Subtenant shall each have a non-exclusive right to use the
Lab Systems during such occupancy (the “Shared Use Period”), and each party
shall permit such reasonable access by the other party as is necessary for the
reasonable use, maintenance and repair of the Lab Systems, provided Subtenant
shall comply with Sublandlord’s reasonable rules and regulations regarding the
use and operation of the Lab Systems. During the Shared Use Period, Sublandlord
shall be responsible, at its sole cost and expense, for all maintenance and
repairs to the Lab Systems, and Subtenant shall pay to Sublandlord as Additional
Rent Subtenant’s proportionate share of the costs of maintenance and repair to
the Lab Systems, which proportionate share shall be fifty percent (50%). During
the Shared Use Period, Sublandlord shall apply for and obtain governmental
permits and approvals for the operation of the pH System (“Permits”). In the
event Sublandlord obtains such Permits, Subtenant shall terminate and abandon
any Permits that it has obtained relating to the pH System, and Subtenant’s use
of the pH System shall thereafter be subject to Permits obtained by Sublandlord,
and Subtenant shall not take any action that would violate the terms and
provisions of such Permits.

10. Maintenance and Repairs. Except as otherwise expressly provided herein,
Subtenant shall be responsible, commencing on the Commencement Date, for all
maintenance and repairs to equipment solely serving the Subleased Premises and
located within the Subleased Premises. Subtenant shall also be responsible
during the Term, at Subtenant’s sole expense, for the maintenance and repair of
the generator located in the parking lot adjacent to the Subleased Premises.
Notwithstanding the foregoing, Subtenant shall be responsible for the
Subtenant’s Proportionate Share of all costs related to any shared building
systems repaired by the Sublandlord or Landlord, excluding any capital
expenditures. “Subtenant’s Proportionate Share” shall be a fraction, the
numerator of which shall be the number of net rentable square feet within the
Subleased Premises, and the denominator of which shall be the number of net
rentable square feet within the Building.

11. Parking. Subtenant shall have the right to use during the Term one hundred
eight (108) parking spaces in the Building parking lot leased by Sublandlord
from Prime Landlord pursuant to Section 9 of the Extension Agreement. Prior to
the Initial Expiration Date, Subtenant may use such parking spaces at no
additional cost. During the At-Will Period, Subtenant shall pay to Sublandlord,
as Additional Rent, Eighteen Thousand Three Hundred Sixty Dollars ($18,360.00)
monthly for the use of said parking spaces.

12. Personal Property Taxes. Subtenant agrees to pay to local tax authorities
and other governmental agencies throughout the term of this Sublease all
personal property taxes which may be levied against Subtenant’s merchandise,
trade fixtures and other personal property in and about the Subleased Premises.

13. Use. Subtenant shall use the Subleased Premises solely for the uses
permitted under the Prime Lease.

14. Prime Lease Terms and Conditions. Except as may be inconsistent with the
other provisions hereof, the terms and conditions of the Prime Lease as
applicable to the Subleased Premises, other than the payment of rent, are hereby
incorporated by reference and made a part hereof, meaning that, as applicable,
references to “Lessee” or “Tenant” therein shall be deemed to be “Subtenant”
hereunder, references to “Lessor” or “Landlord” therein shall be deemed to be
“Sublandlord” hereunder, and such other terms shall be deemed modified as may be
appropriate in the given context, provided (i) Prime Landlord shall continue to
have all rights set forth in the Prime Lease (notwithstanding the fact that
Sublandlord shall also have the same rights under this Sublease), and
(ii) Sublandlord shall not be deemed to have assumed any of the obligations of
Prime Landlord as a result of the incorporation of the Prime Lease. This
Sublease and all of its terms, covenants, representations, warranties,
agreements and conditions are in all respects subject and subordinate to the
Prime Lease. Subtenant agrees that in no event shall Prime Landlord be (a)
liable for any act or omission of Sublandlord; (b) liable for the return of any
security deposit unless Prime Landlord is holding the same; (c) subject to any
offsets or defenses which Subtenant may have against Sublandlord; or (d) bound
by any rent or additional rent which Subtenant may have prepaid for more than
the current month. Sublandlord shall use reasonable efforts to enforce the
obligations of the Prime Landlord under the Prime Lease, provided that
Sublandlord shall not be obligated to commence litigation to do so.

15. Subtenant Obligations Under Prime Lease. Subtenant agrees to perform,
fulfill, and observe all of the covenants, agreements, obligations, conditions,
representations, warranties, terms and provisions imposed upon Sublandlord as
Tenant of the Subleased Premises under the Prime Lease as applicable to the
Subleased Premises arising from and after the Commencement Date, except for rent
allocable to the Subleased Premises, which shall be governed by this Sublease.
Subtenant agrees to indemnify and hold Sublandlord harmless from and against any
and all claims, liabilities, losses and damages of any kind whatsoever
(including, without limitation, reasonable attorneys’ fees and expenses) which
Sublandlord may incur by reason of Subtenant’s failure to perform, fulfill or
observe any of the covenants or agreements set forth herein or the applicable
provisions set forth in the Prime Lease. Notwithstanding the foregoing,
Subtenant shall have no obligation to (i) cure any default of Sublandlord under
the Prime Lease, (ii) perform any obligation of Sublandlord under the Prime
Lease which arose prior to the Commencement Date and Sublandlord failed to
perform, (iii) repair any damage to the Subleased Premises caused by
Sublandlord, (iv) remove any alterations or additions installed within the
Subleased Premises by Sublandlord, (v) indemnify Sublandlord or Prime Landlord
with respect to any negligence or willful misconduct of Sublandlord, its agents,
invitees, employees or contractors or other subtenants of the Building other
than Subtenant, (vi) discharge any liens on the Subleased Premises or the
Building which arise out of any work performed by or at the direction of
Sublandlord or (vii) remediate any Hazardous Materials in, on or about the
Subleased Premises caused by any party other than Subtenant, its agents,
invitees, employees or contractors. Sublandlord agrees to indemnify and hold
Subtenant harmless from and against any and all claims, liabilities, losses and
damages of any kind whatsoever (including, without limitation, reasonable
attorneys fees and expenses) which Subtenant may incur by reason of
Sublandlord’s failure to pay rent when due under the Prime Lease, or any other
default by Sublandlord under the Prime Lease, provided that Subtenant has timely
paid to Sublandlord rent when due hereunder. The indemnification obligations of
each party shall survive the termination or expiration of this Sublease.

16. Termination. This Sublease shall terminate upon the termination of the Prime
Lease for any reason whatsoever, without any liability therefor on the part of
Sublandlord to Subtenant (except as expressly set forth in Section 15 above),
with the same force and effect as if the date of such termination had been
provided expressly in this Sublease as the Expiration Date. Sublandlord
covenants and agrees that prior to the Initial Expiration Date Sublandlord will
not voluntarily surrender or terminate the Prime Lease except in the event of a
taking or casualty in accordance with the Prime Lease, nor shall it agree to
modify or amend the Prime Lease in any way that will reduce the rights or
increase the obligations of Subtenant under this Sublease in any material
respect.

17. Compliance with Law. Subtenant shall comply with all statutes, ordinances,
rules, orders, regulations or requirements relating to its specific use of the
Subleased Premises, including environmental regulations applicable to its
particular manner of use of the Subleased Premises, as opposed to the Permitted
Uses under the Prime Lease, and in no event shall Sublessee ever be responsible
for making any capital expenditures hereunder, and Subtenant shall obtain and
comply with all government permits and approvals required in connection with
Subtenant’s research and other activities in the Subleased Premises.
Notwithstanding anything to the contrary contained herein, in no event shall
Subtenant be liable for any existing violations of applicable law with respect
to the Subleased Premises existing on the Commencement Date of the Sublease.
Subtenant agrees to provide reasonable cooperation to Sublandlord and Prime
Landlord to secure any necessary permits or approvals related to the operation
of the Building. Subtenant also agrees to provide reasonable cooperation to
Sublandlord and Prime Landlord in responding to any inquires from regulatory
authorities regarding the use or operation of the Building or Subtenant’s
operations therein.

18. Surrender. Prior to the Expiration Date or earlier termination of this
Sublease, Subtenant shall, at Subtenant’s sole cost and expense,
(i) decommission all regulated equipment and materials and (ii) deliver
certifications reasonably satisfactory to Sublandlord that all radioactive,
biological and hazardous materials have been removed from the Subleased
Premises.

19. Insurance. Prior to the Commencement Date, and at least twenty (20) days
prior to the expiration thereof during the Sublease Term, Subtenant shall
provide to Sublandlord certificates which evidence the insurance coverages
required under the Prime Lease, which insurance shall name both Prime Landlord
and Sublandlord as additional insureds thereunder.

20. Holding Over. If Subtenant remains on the Subleased Premises after the
Expiration Date or after earlier termination of this Sublease, then such holding
over shall not be deemed to extend or renew the term of this Sublease or to
create any tenancy at will (except as expressly provided herein), but such
holding over shall be as a tenancy-at-sufferance only subject to all the terms
and provisions of this Sublease; provided, however, Subtenant shall be liable
for two hundred percent (200%) of all rent and other charges related to
occupancy of the Subleased Premises. In addition, Subtenant shall indemnify and
hold harmless Sublandlord from and against all liability, damages, losses and
claims (including, without limitation, reasonable attorneys’ fees and expenses)
incurred by Sublandlord in connection with the holding over of Subtenant
including, without limitation, any liability of Sublandlord to Prime Landlord.
Notwithstanding the foregoing, Sublandlord may, at its option, regain possession
of the Subleased Premises or any part thereof by any and all means available to
Sublandlord under this Sublease, the Prime Lease, or at law. The provisions of
this Section 20 shall be superseded by any separate agreement between Prime
Landlord and Subtenant under which Subtenant retains occupancy of the Subleased
Premises from and after the Prime Expiration Date, provided that Sublandlord
shall have no liability with respect to the Subleased Premises from and after
the Prime Expiration Date.

21. Brokerage Representations. Sublandlord and Subtenant each represents that it
has not dealt with any broker in connection with this Sublease except CB Richard
Ellis and CRESA Partners, LLC (the “Brokers”). Each party hereby agrees to
defend, indemnify and hold harmless the other party from and against any loss,
cost or expense (including reasonable attorneys’ fees) incurred as a result of
its breach of the foregoing representation. Sublandlord shall pay the Brokers
the brokerage commission fee or other compensation due the Brokers in connection
with this Sublease under separate agreements between and among Sublandlord and
Brokers and shall indemnify and hold Subtenant harmless from and against any and
all liability, claims, suits, demands, judgments, costs, interest and expenses
(including, without being limited to, reasonable attorneys’ fees and expenses)
which Subtenant may be subject to or suffer by reason of any claim made by the
Brokers for any commission, fee or other compensation as a result of the
execution and delivery of this Sublease.

22. Assignment and Subletting. Subtenant shall not assign or sublease this
Sublease without the prior written consent of Sublandlord, which consent may be
withheld in Sublandlord’s sole discretion, and the prior written consent of
Prime Landlord, as provided in the Prime Lease. Notwithstanding anything to the
contrary contained herein, Sublandlord’s consent shall not be required for a
proposed assignment of this Sublease or subletting of the Subleased Premises to
an entity (1) that controls, is controlled by or is under common control with
Subtenant, or (2) provided that the net worth of the successor entity is no less
than the net worth of Subtenant as of the date of this Sublease, that
(i) acquires all or substantially all of Subtenant’s assets, stock or membership
interests or (ii) that merges or consolidates with Subtenant.

23. Prime Landlord’s Consent Contingency. This Sublease is conditioned upon
obtaining Prime Landlord’s written consent to this Sublease, which Sublandlord
agrees to use all reasonable efforts to obtain.

24. Notices. Any notice required hereunder shall be deemed to have been given
when deposited with the U.S. Mail (certified mail, postage prepaid, return
receipt requested), when deposited with a recognized overnight courier, or when
delivered in hand by a direct courier who obtains a receipt for such delivery.
Such notices shall be sent to the following addresses:

If to Sublandlord:
Millennium Pharmaceuticals, Inc.
40 Landsdowne Street
Cambridge, Massachusetts 02139
Attention: Mr. Kenneth Doyle, Senior Manager of Real Estate Facilities Planning

With a copy to:
Katharine E. Bachman, Esq.
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109

If to Subtenant:

Prior to occupancy:

Altus Pharmaceuticals, Inc.
125 Sidney Street
Cambridge, MA 02139-4807
Attention: Jonathan Lieber, Vice President and Chief Financial Officer and Bruce
Leicher, General Counsel

After occupancy:

Altus Pharmaceuticals, Inc.
640 Memorial Drive
Cambridge, MA 02139
Attention: Jonathan Lieber, Vice President and Chief Financial Officer and Bruce
Leicher, General Counsel

Any party may change its address for notice by notifying the other parties as
aforesaid.

25. No Partnership. Sublandlord shall not be held to be a partner, joint
venturer, or associate of Subtenant in the conduct of its business, it being
expressly understood and agreed that the relationship between the parties hereto
is and at all times shall remain that of Sublandlord and Subtenant.

26. Entire Agreement. All prior understandings and agreements between the
parties are merged within this Sublease, which alone fully and completely sets
forth the understanding of the parties, and this Sublease may not be changed or
terminated orally or in any manner other than by an agreement in writing and
signed by the party against whom enforcement of the change or termination is
sought.

27. Binding Effect. The covenants and agreements herein contained shall bind and
inure to the benefit of Sublandlord and Subtenant and their permitted successors
and assigns.

28. Governing Law. The Sublease and all rights and remedies thereunder shall be
governed by the law of the Commonwealth of Massachusetts.

29. Limitation of Liability. No director, officer, shareholder, employee,
adviser or agent of Sublandlord or Subtenant shall be personally liable in any
manner or to any extent under or in connection with this Sublease. In no event
shall Sublandlord, Subtenant or any of their directors, officers, shareholders,
employees, advisers or agents be responsible for any consequential, indirect or
special damages or interruption or loss of business, income or profits.

30. Sublandlord Representations. Sublandlord represents and warrants: (i) that
it is the holder of the interest of the “Tenant” under the Prime Lease and said
interest is not the subject of any lien, assignment, sublease, or other
hypothecation or pledge, (ii) that the Prime Lease is in full force and effect
unmodified, except as set forth above, and constitutes the entire agreement
between the Prime Landlord and Sublandlord in respect of the Subleased Premises,
(iii) that no notices of default have been served on Sublandlord under the Prime
Lease which have not been cured, and (iv) to the best of Sublandlord’s
knowledge, neither Sublandlord nor Prime Landlord is in default under the Prime
Lease. Sublandlord represents that, to the best of Sublandlord’s knowledge,
there are no Hazardous Materials within the Subleased Premises as of the date of
this Sublease.

[Remainder of page intentionally left blank]

1

IN WITNESS WHEREOF the parties hereto set their hands and seals as of the day
and year first above written.

     
SUBLANDLORD:
 

 
    MILLENNIUM PHARMACEUTICALS, INC.

 
   
By: /s/ Marsha Fanucci
Name:
Title:
 
Marsha Fanucci
Senior Vice President and Chief Financial Officer

SUBTENANT:



    ALTUS PHARMACEUTICALS, INC.

      By: /s/ Jonathan I. Lieber

Name:
Title:
  Jonathan I. Lieber
Vice President, Chief Financial Officer and Treasurer
 
   

2

EXHIBIT A

SUBLEASED PREMISES

(Diagrams omitted)

3

EXHIBIT B

SUBLANDLORD’S WORK; SUBTENANT’S OBLIGATIONS



1.   Sublandlord shall demise the first and second floors by putting up
temporary partitions around the interconnecting stairway.



2.   All mechanical, electrical and plumbing systems shall be in good working
order and adequate to service the space as currently built.



3.   All non-plug-in lab equipment shall remain in the space and shall be
delivered for Subtenant’s use “as-is.” Sublandlord makes no representation that
the equipment in its current condition is fully operational.



4.   Compressed air and vacuum units currently located on the third floor shall
be turned over as fully functional units for Subtenant’s use. Subtenant shall be
responsible during the Term, at Subtenant’s sole expense, for all maintenance
and repairs to such equipment. Subtenant shall promptly apply for, obtain and
maintain in good standing all governmental permits and approvals required for
the operation of the foregoing, at Subtenant’s sole expense.



5.   Subject to the provisions of Section 9 of this Sublease, the reverse
osmosis system (“RO System”) at the Building shall be turned over as a fully
functional unit for Subtenant’s use. The RO System is located on the first
floor, outside of the Subleased Premises. An employee of Sublandlord shall
escort any vendor who is to perform maintenance and repair on behalf of
Subtenant on the RO System.



6.   Sublandlord shall turn over one generator as a fully functional unit for
Subtenant’s use, located in the parking lot adjacent to the Subleased Premises.
Subtenant shall be responsible during the Term, at Subtenant’s sole expense, for
all maintenance and repairs to such equipment. Subtenant shall promptly apply
for, obtain and maintain in good standing all governmental permits and approvals
required for the operation of the foregoing, at Subtenant’s sole expense.



7.   Subject to the provisions of Section 9 of this Sublease, the pH
neutralization system at the Building shall be turned over as a fully functional
unit for Subtenant’s use during the Term.



8.   All other modifications are the responsibility of Subtenant, subject to the
terms of this Sublease.

4





LANDLORD CONSENT TO SUBLEASE

For $1.00 and other good and valuable consideration, the undersigned,
Massachusetts Institute of Technology, as Landlord (the “Landlord”) under a
certain Lease dated as of August 26, 1993, as amended by a First Amendment to
Lease dated as of May 18, 1994; by a Second Amendment to Lease dated as of
January 9, 1996; by a Third Amendment to Lease dated as of June 12, 1996; by a
Fourth Amendment to Lease dated as of March 1, 1997; by a Fifth Amendment to
Lease dated as of June 19,1997; by a Sixth Amendment to Lease dated as of
January 29, 1999; by a Seventh Amendment to Lease dated as of February 5, 1999;
by an Eighth Amendment to Lease dated as of February 7, 2000; and by a Lease
Extension Agreement dated December 1, 2000 (the “Extension Agreement”)
(hereinafter collectively, as amended and extended, the “Prime Lease”), with
Millennium Pharmaceuticals, Inc., as Tenant (the “Tenant”), with respect to the
Premises consisting of approximately 181,022 square feet of space located at 640
Memorial Drive, Cambridge, Massachusetts (the “Leased Premises”) hereby
consents, pursuant to Section 8 of the Extension Agreement, to the sublease by
Tenant to Altus Pharmaceuticals, Inc., as subtenant (the “Subtenant”) for
approximately 72,935 rentable square feet of space located on the second and
third floors of the building located at 640 Memorial Drive commencing upon
Sublease execution, and terminating on or before December 31, 2008, provided
that Tenant shall remain liable to Landlord for the payment of all rent under
the Lease and for the full performance of the covenants and conditions of the
Lease.

LANDLORD:

MASSACHUSETTS INSTITUTE OF TECHNOLOGY

By:      

Its:      

Name:      

5